Citation Nr: 1200981	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for PTSD.

In November 2011, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD, the Board has rephrased the issue as entitlement to service connection for a psychiatric disability, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has PTSD related to stressful experiences during active duty in Vietnam.  Specifically, he claims that during his active military duty in Vietnam, he was fired upon and witnessed casualties while on a river boat patrol in the DaNang River in January 1970, before joining up with the U.S.S. Ranger; that he sustained burns to his feet during a fire in the boiler room of the USS Ranger in 1970; that he witnessed the death of his friend and second class boiler man, Buzz Sawyer, when he jumped off the fantail of the aircraft carrier; that he witnessed a fellow sailor being stabbed and severely injured by locals while on liberty in the Philippines, sometime in 1970; and that he witnessed numerous accidents (including failed flight operations and fighter planes crashing), fires, and injuries on the flight deck of the U.S.S. Ranger between 1970 and 1971.  See April 2005 response to PTSD Questionnaire.

Service treatment records are negative for any evidence of a psychiatric disorder.  However, the Veteran has been granted service connection for burn scars on the feet.  See February 1972 RO rating decision.

VA outpatient treatment records show that during mental health treatment in January 2005, the Veteran was diagnosed with PTSD and dysthymia, and reported that his psychiatric symptoms were related to witnessing a friend being shot during a river boat patrol on the DaNang River, as well as witnessing a crewman jump off his aircraft carrier.  See outpatient treatment records from the East Liverpool Community Based Outpatient Clinic at the VA Medical Center in Cleveland, Ohio (East Liverpool VA) dated from January 2005 to February 2005.  Subsequent VA treatment records show that the Veteran has continued to be treated for PTSD and dysthymia, as well as depression and anxiety.  See outpatient treatment records from the East Liverpool VA dated from August 2003 to November 2010.

The Veteran was afforded a VA examination in response to his claim in October 2010.  The examiner noted that the Veteran reported three stressful events during his military service.  He reported that he was temporarily assigned to a river patrol boat prior to assuming his duties on the U.S.S. Ranger from December 1969 to January 1970, where he participated in several firefights with casualties on both sides, and was "scared to death."  The Veteran also reported, as noted above, that he sustained burns to his feet during a fire on the flight deck of the U.S.S. Ranger.  Finally, the Veteran reported that he was stressed when he learned that a soldier that he knew had fallen overboard.  According to the examiner, the Veteran indicated that although he had been told by other sailors what might have happened; he did not personally witness the event, nor did he know whether the sailor had jumped off the fantail or was thrown overboard by others.

The examiner noted that as the Veteran's alleged river boat patrol assignment had been negated by the Board due to a lack of objective evidence in the Veteran's military medical or personnel records to substantiate his history of service on a river boat(see April 2006 Board Decision), and as he was not requested to give an opinion regarding the incident where the Veteran's friend and fellow sailor went overboard the U.S.S. Ranger; he was only considering the Veteran's reported stressor of sustaining burns to his feet during the onboard ship fire in determining whether the Veteran had a diagnosis of PTSD related to service.

The examiner concluded that there was little objective evidence to support the Veteran's contention that he had PTSD related to a fire that caused his service-connected burns to his feet.  Specifically, he noted that although the Veteran was injured during an onboard fire, his psychological test results and information gleaned from his interview did not support a diagnosis of PTSD for that specific event.  In this regard, he noted that the Veteran did not indicate during his interview that the fire was a particularly traumatizing event for him and the fire did not meet the criteria normally associated with a traumatic event.  In fact, when describing the fire, the Veteran reported that it was not significantly out of control and no one was killed or seriously harmed, and the examiner noted that his response to the event did not involve intense fear, helplessness or horror.

Although the examiner did not make a specific diagnosis of a psychiatric disability, he did note that the Veteran's depression and anxiety test results were only in the mild to moderate range, and were thought to be primarily related to his work/financial circumstances.  However, the examiner did not provide a rationale for this opinion.

The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").

Furthermore, the Board notes that during VA outpatient treatment in November 2010, the Veteran was again diagnosed with PTSD and dysthymia.  See outpatient treatment records from the East Liverpool VA.

An examination and opinion are needed to determine the etiology of any currently diagnosed psychiatric disabilities.  38 U.S.C.A. § 5103A(d) (West 2002).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In addition, VA recently amended its regulations governing service connection for PTSD liberalizing the evidentiary standard for establishing the required in-service stressor and for establishing a medical diagnosis of PTSD.  The revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Under the revised regulations, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Moreover, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Personnel records show that the Veteran served aboard the U.S.S. Ranger (CVA-61) during the Vietnam era, which conducted special operations off the Coast of North Vietnam in 1970 and 1971.  Deck logs from the U.S.S. Ranger document injuries received by crewmembers, and a fire in January 1970.  Deck logs also show that the U.S.S. Ranger was in port at Sasebo, Japan for ten days in January 1970.  The Veteran's DD-214 shows that he received the National Defense Service Medal, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Meritorious Unit Commendation.  

In September 2009, a formal finding of lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD was issued, indicating that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

Under the revised criteria, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is no clear and convincing evidence to the contrary in the record.  38 C.F.R. § 3.304(f)).  As noted in the Board's April 2006 Decision, there is substantial evidence of record that contradicts the Veteran's claim that he served on a river boat patrol on the DaNang River in Vietnam, and therefore, his lay testimony alone, is not sufficient to establish the occurrence of the events he claims took place during the alleged patrol.  See April 2006 Board Decision.
However, the Board finds that a new examination and opinion are needed to determine whether any of the Veteran's other claimed stressors not considered by the October 2010 VA examiner, including his alleged witnessing of the physical assaults of fellow sailors while on liberty, and his alleged witnessing of the falling death of his friend and fellow sailor aboard the U.S.S. Ranger, are adequate to support a diagnosis of PTSD, and whether his symptoms are related to any of the claimed stressors.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to provide an opinion as to whether it is as likely as not (50 percent probability or more ) that he currently has PTSD that resulted from his active duty service, pursuant to the recently revised provisions of 38 C.F.R. § 3.304(f)(3) (see pages 5 & 6 herein).  

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis.

If PTSD is not diagnosed, the examiner should explain what criteria for the diagnosis are not met.  

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should consider the Veteran's reports of stress related to witnessing a fellow sailor being assaulted while on liberty in the Philippines, and witnessing a friend and fellow sailor falling off the fantail of the U.S.S. Ranger.  

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum.  

A complete rationale should be given for all opinions and conclusions expressed.

2.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


